IN THE COURT OF CRIMINAL APPEALS
                         OF TEXAS
                                         NO. WR-90,719-01


                          EX PARTE RUBEN GARCIA JR, Applicant


                  ON APPLICATION FOR A WRIT OF HABEAS CORPUS
                   CAUSE NO. 7691-1 IN THE 82ND DISTRICT COURT
                              FROM FALLS COUNTY


       Per curiam. YEARY , J., filed a concurring opinion, which SLAUGHTER , J. joined.

                                             ORDER

       Applicant was convicted of aggravated robbery and sentenced to ninety years’ imprisonment.

The Applicant did not file a direct appeal. Applicant filed this application for a writ of habeas corpus

in the county of conviction, and the district clerk forwarded it to this Court. See TEX . CODE CRIM .

PROC. art. 11.07. The record forwarded to this Court appears, however, to be incomplete.

Applicant’s memorandum of law and exhibits are missing.

       On December 19, 2019, this Court ordered the district clerk to supplement the record by

either forwarding to this Court the missing documents or certify in writing that those documents are

not part of the record. The clerk was ordered to respond within thirty days from the date of the order

but the clerk has not responded to this Court’s order.
       We remand this application to the trial court, which shall ensure that the habeas record is

supplemented with a complete copy of Applicant’s memorandum of law and exhibits, as well as any

affidavits, motions, objections, proposed findings and conclusions, orders, and transcripts from

hearings and depositions. See TEX . R. APP . P. 73.4(b)(4). The trial court shall respond within thirty

days from the date of this order. Any extensions of time must be requested by the trial court and

obtained from this Court.



Filed: April 27, 2022
Do not publish